Citation Nr: 1723265	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder with depressed mood, and to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
This case was previously remanded by the Board in November 2010, December 2011, March 2013, and October 2013.  The case has been returned to the Board for review.

In September 2011, the Veteran testified during a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In addition to the matter noted above, the Veteran has appealed her claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The electronic record indicates that the AOJ is taking action on this issue.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's depressive disorder is chronically aggravated by her service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. § 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

Analysis

The Veteran contends that she has psychiatric disability, to include depression, in part due to her service-connected disabilities.  October 2005 and April 2013 VA examinations contain diagnoses of depression, adjustment disorder with depressed mood, and depressive disorder, not otherwise specified.  A January 2012 Behavioral Health Progress Note included reported diagnoses of generalized anxiety disorder, and depressive disorder.  An April 2013 primary care note reported diagnoses of generalized anxiety disorder and depressive disorder.  Accordingly, there is evidence of a current disability of generalized anxiety disorder and depressive disorder.  

While clinical reports of record also reflect a diagnosis of personality disorder, such disorder may not be the basis for an award of compensation benefits without demonstration of superimposed disability.  38 C.F.R. § 3.303 (2016).  No superimposed psychiatric disability is demonstrated in the record.

The Veteran has received several VA examinations in order to determine the etiology of her psychiatric disabilities.  As stated above, the Veteran received a VA examination in October 2005.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  However, the October 2005 VA examiner did not provide an opinion as to whether the Veteran's diagnosed depressive disorder was directly related to her active service, or caused or proximately due to, or chronically aggravated by, her service-connected disabilities. 

The Veteran was provided an addendum opinion in July 2009.  The July 2009 VA examiner provided an opinion as to whether the Veteran's depressive disorder was directly related to service, caused by her service-connected disabilities, or aggravated by her service-connected disabilities.  The examiner determined the Veteran's depressive disorder was not directly related to service nor is her depressive disorder caused by her service-connected disabilities.  As to whether the Veteran's depressive disorder is aggravated by her service-connected disabilities the addendum opinion states "the claimant's depression may be heightened at times by her service-connected medical conditions."  

The Veteran received a second addendum opinion in February 2012.  The February 2012 VA examiner's opinion was based on the premise that the Veteran's diagnosed depressive disorder pre-existed her active service.  However, as the Veteran's entrance examination and report of medical history do not demonstrate a diagnosis or complaint of any mental health problem, and the evidence of record does not otherwise show by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service, the Veteran is presumed sound upon entrance into service.  Therefore, the Board finds the February 2012 opinion was based, in part, on an inaccurate factual premise and therefore entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).     

The Veteran was provided a second VA examination in April 2013.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The April 2013 VA examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder, not otherwise specified.  The VA examiner stated the Veteran's psychiatric disabilities were each less likely than not incurred in or caused by her military service.  It was also opined that none of the psychiatric disabilities was aggravated by any service-connected disability.  (See Response to Question 12.)  However, the rationale provided for the opinion was that if no disorder is presumed to have existed at entrance to service, there can be no aggravation of a non-existing disorder.  This rationale reflects the examiner did not provide an opinion as to whether the Veteran's psychiatric disabilities were proximately due to, or chronically aggravated by, her service-connected disabilities.  Rather, the rationale pertained only to whether any psychiatric disability was aggravated by service.

Therefore, the Veteran was provided a VA addendum opinion in May 2014.  The May 2014 VA examiner opined that the Veteran's current psychiatric disabilities are less likely as not (less than 50/50 percent probability) caused by or a result of any of her service-connected disabilities, and less likely as not (less than 50/50 percent probability) aggravated by any of her service-connected disabilities.  The rationale for the opinions was that: (1) the acquired psychiatric disabilities did not have an organic (medical) etiology; (2) the psychiatric conditions are not caused by the Veteran's medical conditions; (3) the psychiatric conditions and medical conditions are mutually orthogonal, separate, independent, and unrelated; (4) the psychiatric conditions and medical conditions exist separately without causal interaction; (5) a person can have psychiatric conditions without medical conditions, and, can have medical conditions without psychiatric conditions, and, in the Veteran's case, can have both psychiatric conditions and medical conditions, separately, neither condition being the etiology of the other.

The Board concludes, therefore, that the July 2009 VA addendum opinion is entitled to the most probative weight as it is the only medical opinion that adequately addresses whether the Veteran's depressive disorder is aggravated by her service-connected disabilities.  The Board finds that such opinion constitutes a finding of "chronic" aggravation of depressive disorder by service-connected disability, as warranted to substantiate the appeal.  As such, the Board finds that the probative evidence of record is at least in relative equipoise as to whether the Veteran's depressive disorder is chronically aggravated by her service-connected disabilities.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, as secondary to service-connected disabilities, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310 (a); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, as secondary to service-connected disabilities, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


